DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/16/2022 has been entered.


 Claim Rejections - 35 USC § 112
Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first hard coating layer and a second hard coating layer have a thickness of 1 μm or more and 10 μm or less”. The claim is indefinite because it is not clear if the limitations refers to the thickness of each hard coating layer (i.e., each layer is independently 1-10 μm) or if the limitation refers to the sum of the thicknesses of the hard coating layers (i.e., the first and second hard coating layers together have a thickness of 1-10 μm). For purposes of examination, the claim has been interpreted to limit the thickness of each layer, independently, to 1-10 μm. Dependent claims are rejected for the same reason.


Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2018/159285) in view of Kobayashi et al. (JP 6376271 B1).
Note: citations refer to the machine translation of WO ‘285 provided with this Office Action and 
the machine translation of JP ‘271 filed by Applicant on 2/26/2021.
Regarding claims 1 and 10:
Nishio discloses a surface protective film for a foldable display [abstract; 0001]. The film comprises a polyester film having a hard coat layer on at least one surface of the polyester film [0010; claim 4 which is unlabeled in the machine translation]. Although the reference states adhesives can be used to improve adhesion between the hard coat layers and the film, such layers are not required and the layers can be in direct contact with the film [0031-0033; 0046; 0071]. The polyester film has a thickness of 10-75 μm [0023]. The hard coat layer can have a thickness of 1-40 μm, preferably 3-15 μm [0047]. Example hard coats have a thickness of 5 μm [0071].
Nishio teaches the surface protective film is adhered to a display via an adhesive layer [0016; 0072], but is silent with regard to an adhesive force as claimed.
One of ordinary skill in the art recognized adhesives could be selected for desired adhesive properties. For example, Kobayashi discloses laminates for flexible displays [abstract; 0001]. The laminate comprises an adhesive layer that adheres to a polyimide layer at 23°C and 50% relative humidity with an adhesive force of 0.005 to 5 N/25 mm (about 0.5 to 500 gf/inch) to provide desired adhesive properties [0041-0044].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the adhesive of Kobayashi as the adhesive of Nishio to provide an adhesive having desired adhesive properties as known in the art.
Regarding claim 2:
Nishio discloses an example adhesive layer having a thickness of 25 μm [0072]. (Note the machine translation states “25 m” which omits the “μ”, but the original WO ‘285 discloses “25 μm”.)
Additionally, Kobayashi discloses its adhesive layer has a thickness of 5-50 μm to provide the desired adhesion, machinability, positioning, and handleability [0033].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the adhesive, including over values within the claimed range, to provide the desired dimensions and other properties (adhesion, handleability, etc.) for a given end use.
Regarding claim 3:
Nishio teaches the polyester film comprises polyethylene terephthalate or polyethylene naphthalate [0019]. Nishio teaches alternative films made from polyimide, polycarbonate, a cycoolefin polymer, etc. can be used [0017].
Regarding claim 4:
Nishio is silent with regard to the identity of the adhesive. Kobayashi also discloses acrylic adhesives [0024].
Regarding claim 6:
Nishio is silent with regard to a crosslinking agent or silane coupling agent in the adhesive.
Kobayashi discloses a curing agent having plural functional groups (i.e., a crosslinking agent) [0025] and silane coupling agents [0031].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a crosslinking agent or silane coupling agent for their known purposes to provide an adhesive as known in the art.
Regarding claim 9:
Nishio is silent with regard to a release layer.
Kobayashi discloses using a release film on the adhesive layer to prevent foreign matter from adhering to it [0021].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a release film with the adhesive layer to protect it.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2018/159285) in view of Kobayashi et al. (JP 6376271 B1) as applied above and further in view of Kim et al. (KR 10-2018-0068840).
Note: citations refer to the machine translations of KR ‘840 filed by Applicant on 2/26/2021.
Regarding claim 11:
Nishio discloses a protective film for a foldable display as previously explained. The foldable display can be an organic EL display which has a structure comprising an organic light-emitting layer and a polarizing plate [0013-0015].
Nishio is silent with regard to a flexible substrate and a cover window as presently claimed. 
Such layers were known in the art. For example, Kim discloses a protective film for foldable optical display devices (abstract; p6). The film comprises a first base layer, an intermediate layer, a second base layer, and a hard coating layer (p6). An adhesive layer is provided on the first base layer to attach the film to a window film or polarizing plate of optical display device (p8). The display comprises a display section, a polarizer, and a window film, wherein the display section comprises a substrate and an OLED (p26).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a flexible substrate and a cover window film for their known purpose, i.e., as a base for additional layers and protection of the other components, to provide an EL display as known in the art.
Regarding claim 12:
Nishio is silent with regard to a flexible substrate, and Kim is silent with regard to the material of the OLED substrate.
Claimed substrates were known in the art. For example, Kobayashi discloses an OLED formed using a polyimide layer as a substrate for the OLED [0064]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known OLED substrates, including polyimide, as known in the art to provide such a device.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2018/159285) in view of Kobayashi et al. (JP 6376271 B1) as applied above and further in view of Wu (US 2019/0252637).
Regarding claims 13-14:
Nishio discloses a protective film for a foldable display as previously explained.
Nishio is silent with regard to a first and second region as claimed.
Such constructions for foldable displays were known in the art. For example, Wu discloses a foldable display having a foldable region 150 and a main region 152, which is non-folding, where the foldable region is disposed in a longitudinal direction of the display [abstract; 0001; 0004; 0022; Fig. 1-2]. The device can be folded to any angle from 0-180 degrees [0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the foldable display with a first and second region as claimed to provide a display that folds as known in the art. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a display having any desired degree of folding, including one wherein the second region contacts each other when the display is folded, to provide the desired dimensions for a given end use when folded.


Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 1 to require “an adhesive force between a polyimide (PI) substrate and the adhesive layer is 10 gf/inch to 190 gf/inch” overcomes previous rejections based on Cho (US 2017/0002237). The reference discloses an adhesive that has a T-peel strength of about 400 gf/in or about 4,000 gf/in with respect to a corona-treated PET film at 25°C to provide a film having good adhesion and reliability [0100]. Although the adhesive force is measured using different conditions, such values appear to be higher than those presently claimed. Therefore, Applicant’s arguments regarding Cho are moot.

Applicant argues Kobayashi discloses an overly broad range and fails to provide sufficient guidance to achieve the claimed adhesive force (p8). Applicant argues an artisan would not have a reasonable expectation of success to achieve the technical advantages provided by the claimed protective film (p8).
While the examiner agrees Kobayashi discloses a broader range than the presently claimed range, the examiner maintains one of ordinary skill in the art would have been motivated to select any adhesive force within the prior art range, including values within the presently claimed range, to provide the desired adhesive properties for a given use. Additionally, one of ordinary skill in the art would have had a reasonable expectation of success at achieving the claimed adhesive force because the prior art demonstrates such values were known in the art. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant also filed a Declaration on 6/16/2022 which provides the opinion that the claimed protective film having an adhesive force as claimed is able to maintain the adhesive force between the adhesive layer and the polyimide substrate, thereby avoiding detachment between the protective substrate and the cover window of the foldable display, even after the display is repeatedly folded and unfolded (Declaration at ¶ 7; Remarks at p8-9). The Declaration provides New Comparative Example A using a protective film having an adhesive force between a polyimide substrate and the adhesive layer of 1167 gf/inch under the claimed conditions. Applicant’s argues the results of this comparative example along with the examples summarized in Table 1 of the specification, demonstrate the claimed invention provides unexpected results, particularly providing suitable peelability without contamination of the cover window of the foldable display (Remarks at p12). Applicant draws attention to Comparative Examples 2 to 4 which demonstrate protective films having adhesive forces below the claimed range, but within Kobayashi’s range, result in detachment from the substrate (Remarks at p12).
The examiner has reviewed the submitted data and arguments, but maintains the rejections based on Nishio in view of Kobayashi. The examiner respectfully submits the data is not commensurate in scope with the claimed invention such that one of ordinary skill in the art would be able to extrapolate the results across the scope of the claimed invention. Additionally, even if the results were commensurate in scope with the claimed invention, the examiner respectfully submits the results do not appear to be unexpected, but rather demonstrate results that would have been obvious to one skilled in the art.
Claim 1 is drawn to “A protective film for a foldable display: comprising an adhesive layer; a protective substrate…a first hard coating layer…and a second hard coating layer” wherein the protective substrate and the hard coating layers have particular thicknesses and wherein “an adhesive force between a polyimide (PI) substrate and the adhesive layer is 10 gf/inch to 190 gf/inch as measured [under certain conditions]”. Importantly, the claimed protective film does not require a polyimide substrate; instead it refers to a film having an adhesive that has a particular adhesive force when applied to a polyimide substrate under certain conditions. Therefore, Applicant demonstrates the results of a combination of a protective film with a polyimide substrate whereas the claim does not require any substrate at all.
Additionally, Applicant provides examples using protective substrates having thicknesses of 38 μm, 50 μm, 75 μm, 125 μm, 188 μm, and 200 μm. The claimed range of thicknesses is 10 to 150 μm. Applicant has not demonstrated results at 10 μm or 150 μm, nor does it appear one skilled in the art would be able to extrapolate the provided results across the claimed range.
Also, Applicant has provided examples using an adhesive with an adhesive force of <1 gf/in, 8 gf/in, 12 gf/in, 190 gf/in, and 1167 gf/in. The claimed range of adhesive force is 10-190 gf/in. Applicant has not demonstrated results at 10 gf/in nor any values between 12 and 190 gf/in that would allow one skilled in the art to extrapolate the provided results across the claimed range. Furthermore, Applicant does not provide any examples using an adhesive with an adhesive force above 190 gf/in other than 1167 gf/in. Kobayashi discloses a maximum adhesive force of 500 gf/in. Therefore, Applicant has not demonstrated the criticality of the claimed range compared to the upper range of the prior art.
Applicant argues that Comparative Examples 2 to 4 demonstrate results unexpected in view of the prior art. The examiner respectfully submits that while the prior art does not explicitly disclose the demonstrated results, one skilled in the art would not find the results unexpected. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would recognize that an adhesive with lower adhesive force to a substrate would be more likely to detach when placed under conditions that apply stress and strain than one with a higher adhesive force. Therefore, while the prior art discloses a broader range of adhesive force than presently claimed, the demonstrated result appears to be an optimum or workable range of adhesive force that would be a matter of routine experimentation within the broader range disclosed by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787